Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 19, 2013

                                      No. 04-13-00666-CV

                                 IN THE MATTER OF A.K.A,

                  From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012JUV01430
                       The Honorable Carmen Kelsey, Judge Presiding


                                         ORDER
        The reporter’s record was due to be filed with this court on November 26, 2013. See
TEX. R. APP. P. 35.1. On December 12, 2013, court reporter Monica Crawford filed a
notification of late reporter’s record. The notification requested an extension of time to file the
record until January 6, 2014, for an extension of forty-one days.
       The request is GRANTED IN PART. The reporter’s record must be filed with this court
by December 27, 2013. See id. R. 35.3(c) (limiting an extension in an ordinary appeal to thirty
days).
        If the reporter’s record is not filed with this court by December 27, 2013, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2013.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court